Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 16 November 2022. Claims 1-20 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and/or arguments with respect to the Claim Objections to claims 10 and 18 as set forth in the office action of 16 August 2022 have been considered and are persuasive. Therefore, the Claim Objections to claims 10 and 18 as set forth in the office action of 16 August 2022 have been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of claims 7, 8, 14-16, 18 and 19 under 35 USC 112(b) as set forth in the office action of 16 August 2022 have been considered and are persuasive. Therefore, the rejection of claims 7, 8, 14-16, 18 and 19 under 35 USC 112(b) as set forth in the office action of 16 August 2022 have been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 16 August 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-20 under 35 USC 112(b) as set forth in the office action of 16 August 2022 have been withdrawn.
Applicant has not amended claims 1-20 nor presented arguments with respect to the Double Patenting rejection as set forth in the office action of 16 August 2022, such rejection is maintained and repeated herein for the sake of completeness.
Applicant’s amendments and/or arguments with respect to the rejection of claims 1-20 under 35 USC 101 as set forth in the office action of 16 August 2022 have been considered and NOT persuasive:
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees.
Regarding Prong I of the Step 2A – The limitations “determining … a first set of changed regions …”, “determining a second set of changed regions …” and “detecting the position change of the lane marker …” in the context of this claim, under broadest reasonable interpretation, encompasses a person looking at data collected (obtained, etc) and forming a simple judgement (determination, detection, analysis, comparison) either mentally or using a pen and paper. While Applicant argues that these limitations “can not be performed in the human mind, because these processes require at least "collecting data of the road via a high-precision device at a first time point" and "collecting data of the road via a low-precision device at a second time point after the first time point," which can be performed only by two different devices, i.e., the high-precision device and the low-precision device. In the Office action, the Examiner arbitrarily selected some limitations from claim 1 and concluded that these limitations can be performed in the human mind. However, the claimed limitations, as a whole, should be performed only by two different devices, and thus, cannot be performed in the human mind.”, Examiner respectfully disagrees, because based on Prong I of the Step 2A of the 2019 PEG analysis, Examiner is required to look at the claims and indicate whether they recite any sort of subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Further, Examiner would like to note that while various data can be collected data of the road via a high-precision device at a first time point and various data can be collected of the road via a low-precision device at a second time point after the first time point (which are the additional elements), a person can still look at such collected / obtained data in order to form the simple judgment either mentally or using a pen and paper mentioned above. 
Regarding Prong II of the Step 2A – the limitations “wherein the first measurement data is obtained from a first road data which is obtained by collecting data of the road via a high-precision device at a first time point … wherein the second measurement data is obtained from a second road data which is obtained by collecting data of the road via a low-precision device at a second time point after the first time point” are insignificant extra-solution activities that merely use a computer (processor, devices, etc.) to perform the process. In particular, the obtaining and collecting via high-precision and low-precision devices are recited at a high level of generality (i.e. as a general means of obtaining and collecting information for use in the determining and detecting steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Dependent claim(s) 2-18 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application.
Regarding Step 2B – the claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. See 35 USC 101 below for further clarification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a method, claim 19 is directed to an apparatus and claim 20 is directed to a tangible, non-transitory computer readable storage medium. Therefore, claims 1, 19 and 20 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claims 19 and 20 are rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

A method for detecting a position change of a lane marker, comprising: 
determining, based on a first measurement data of a distance between the lane marker and a 5reference marker on a road, a first set of changed regions between the lane marker and the reference marker in which the distance has changed, wherein the first measurement data is obtained from a first road data which is obtained by collecting data of the road via a high-precision device at a first time point; 
determining a second set of changed regions between the lane marker and the reference 10marker in which the distance has changed based on a second measurement data of the distance, wherein the second measurement data is obtained from a second road data which is obtained by collecting data of the road via a low-precision device at a second time point after the first time point; and 
detecting the position change of the lane marker between the first time point and the second 15time point by comparing the first set of changed regions and the second set of changed regions

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining… and detecting [a] … change …” in the context of this claim encompasses a person looking at data collected (obtained, etc) and forming a simple judgement (determination, detection, analysis, comparison) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A method for detecting a position change of a lane marker, comprising: 
determining, based on a first measurement data of a distance between the lane marker and a 5reference marker on a road, a first set of changed regions between the lane marker and the reference marker in which the distance has changed, wherein the first measurement data is obtained from a first road data which is obtained by collecting data of the road via a high-precision device at a first time point; 
determining a second set of changed regions between the lane marker and the reference 10marker in which the distance has changed based on a second measurement data of the distance, wherein the second measurement data is obtained from a second road data which is obtained by collecting data of the road via a low-precision device at a second time point after the first time point; and 
detecting the position change of the lane marker between the first time point and the second 15time point by comparing the first set of changed regions and the second set of changed regions

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of obtaining and collecting, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, devices) to perform the process. In particular, the obtaining and collecting via high-precision and low-precision devices are recited at a high level of generality (i.e. as a general means of obtaining and collecting information for use in the determining and detecting steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, claims 1, 19 and 20 further recite the “via a high-precision device”, “via a low-precision device”, “one or more processors”, “storage device, configured to store one or more programs”, “wherein when the one or more programs are executed by the one or more processors, the one or more processors are caused to implement a method” and “a tangible, non-transitory computer readable storage medium having a computer program stored thereon, wherein, when the program is executed by a processor, the program implements a method” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining and detecting … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of obtaining and collecting data are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-18 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-18 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Therefore, claim(s) 1-20 are ineligible under 35 USC §101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 12-16, 19 and 20 of U.S. Patent No. 11,315,285. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of a method of the instant application is compared to claim 1 of U.S. Patent No. 11,315,285 as an example-
Instant Application: 17077419
U.S. Patent No. 11,315,285
1. A method for detecting a position change of a lane marker, comprising:

determining, based on a first measurement data of a distance between the lane marker and a 5reference marker on a road, a first set of changed regions between the lane marker and the reference marker in which the distance has changed, wherein the first measurement data is obtained from a first road data which is obtained by collecting data of the road via a high-precision device at a first time point; 

determining a second set of changed regions between the lane marker and the reference 10marker in which the distance has changed based on a second measurement data of the distance, wherein the second measurement data is obtained from a second road data which is obtained by collecting data of the road via a low-precision device at a second time point after the first time point; and 


detecting the position change of the lane marker between the first time point and the second 15time point by comparing the first set of changed regions and the second set of changed regions.
1. A method for detecting a position change of a lane line, comprising: 

converting a first change in a target region of first measurement data of a distance between a lane line and a reference line on a road to a first equivalent position change of the lane line, the first measurement data being obtained from first road data collected by a high-precision device on the road at a first time point, and the target region being between the lane line and the reference line; 

correcting second measurement data of the distance with the first measurement data, the second measurement data being obtained from second road data collected by a low-precision device on the road at a second time point, the second time point being after the first time point; converting a second change of the corrected second measurement data in the target region to a second equivalent position change of the lane line; and 

detecting a position change of the lane line in the target region between the first time point and the second time point based on a comparison of the first equivalent position change and the second equivalent position change.


Although the claims 1 (as an example) at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the method claim 1 of U.S. Patent No. 11,315,285. All the other limitations and claims of the instant application can be either directly mapped to the claims of the U.S. Patent No. 11,315,285 above or are an obvious variation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667